DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in this application.  This communication is the first action on the merits (FAOM).

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.
Drawings
	The drawings are objected to because FIG. 8, step 1040 states “collision avoidance made” when it should state “collision avoidance mode”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 

Specification
	The disclosure is objected to because of the following informality: ¶5 states “in order to improve the conference level of such responses” while it should likely read “in order to improve the confidence level of such responses”.  Appropriate correction is required.

Claim Objections
Claims 13 and 19 are objected to because the claims recite “updating the motion of vehicle based on the learned response...”  The Examiner suggests the language be revised to “updating the motion of the vehicle based on the learned response...”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “on board storage device” in claim 9.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 
The above-referenced claim limitations have been interpreted under 35 U.S.C. 112(f) because it uses the generic placeholder “device” linked by the transition phrase “on board storage”.  Furthermore, the generic placeholder is not preceded by structural modifiers.
Since the claim limitation invokes 35 U.S.C. 112(f), claim 9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “On board storage device” – ¶34 “the on board storage 470 may include a hard drive, a solid state storage device, etc.”  Thus, the Examiner interprets “on board storage device” as a hard drive, a solid state storage device, or similar transportable memory for storing data.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim recites “one or more predetermined motions of the vehicle” while “a vehicle” has yet to be introduced in the claim.  The Examiner interprets this phrase as “one or more predetermined motions of a vehicle”.  Appropriate correction is required.
	Claims 10 is rejected and claim 15 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The final clauses of the claims recite “adapting a motion of a vehicle based on the learned response” when antecedent basis has already been established for “a vehicle” in each claim.  The Examiner interprets these clauses as “adapting a motion of the vehicle based on the learned response”  Appropriate correction is required.
Claims 11-14 and 16-20 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim, for being indefinite, and for failing to cure the deficiencies in the base claims.
Claim 19 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim recites “updating the motion of vehicle based on...”  It is unclear whether the vehicle recited here is the same as the vehicle previously presented in the claim.  The Examiner interprets this as “updating the motion of the vehicle based on...”  Appropriate correction is required. 
 
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hua et al. (US 2020/0269867 A1, hereinafter “Hua”).

	Regarding claim 1, Hua discloses a vehicle motion adaptation system, comprising: a processor (See FIG. 11 “Processor”); and a memory (See FIG. 11 “Memory”, which is connected to the processor via bus 1103) coupled to the processor and storing a machine learning program (See ¶119 regarding a computer program stored in the memory, and see FIG. 9b regarding the use of machine learning by the computer program to obtain time values to be used in a future collision avoidance); wherein the machine learning program, (See FIG. 4 and ¶¶176-179, wherein “historical driving behavior data” is selected to be stored in the form of an “attention recall time parameter table”); storing the selected set of data points based on the determination (See ¶179 “The attention recall time parameter table may be pre-stored in the collision warning apparatus...”); determining a learned response to one or more driving events based on the selected set of data points stored onboard (See ¶178 “Update the attention recall time parameter table, that is, Table 3, T1 = T1’, so that learning of the attention recall time parameter is completed”); and adapting a motion of a vehicle based on the learned response (See ¶139 “Stage 4: Due to ineffective braking, a subject vehicle continues to approach a leading vehicle, the system detects necessity of highest-level braking, and an AEB system is started”, wherein the AEB system is an Automatic Emergency Braking system).  

	Regarding claim 2, Hua discloses the system of claim 1, wherein the operation of determining the selective set of data points further comprises determining whether the selective set of data points are indicative of braking, collision avoidance, speeding or a combination thereof (See ¶179 “it can be learned that the attention recall time parameter table may be obtained beforehand by counting the historical driving behavior data and the historical attention recall time parameters of a plurality of drivers.”  The system clearly selects historical data that pertains to other drivers’ collision avoidance events.).  

	Regarding claim 3, Hua discloses the system of claim 1, wherein the operation of storing the selected set of data points further comprises storing the selected set of data points on board (See ¶179 “The attention recall time parameter table may be pre-stored in the collision warning apparatus...”  The Examiner is not giving patentable weight to “instead of transmitted to a cloud system” because this limitation is effectively presented in the alternative, and the claimed system never transmits data to a cloud system.).  

	Regarding claim 4, Hua discloses the system of claim 1, wherein the machine learning program, upon execution by the processor, further performs determining an initial response to the one or more driving events based on the selective set of data points stored on board (See ¶227 “if it is determined that the TTC value is greater than the sum of the reaction-to-reminder time parameter and the braking time parameter and less than or equal to the first threshold... then the warning information is sent at a first warning level.”  This response is based on the “selective set of data points”, since the reaction-to-reminder time parameter values are derived from the historical attention recall time parameters stored onboard).  

	Regarding claim 5, Hua discloses the system of claim 4, wherein the selected set of data points comprise a first set of data points obtained after elapse of a predetermined time from the time of determining the initial response and the operation of determining the learned response further comprises: updating, or modifying the initial response based on the first set of data points; and outputting a first response based on the update or the modification (See ¶212 “the collision warning apparatus may train the historical travel data of the first vehicle beforehand to obtain the target braking cycle and the target braking occasion, and further obtain and store the braking time parameter; and may update the target braking cycle and the target braking occasion at set intervals, and further update the braking time parameter.” The Examiner interprets the “set intervals” here as being equivalent to the “predetermined time” included in the present claim.).  

	Regarding claim 6, Hua discloses the system of claim 5, wherein the operation of adapting the motion of the vehicle further comprises adapting the motion of the vehicle based on the first response (See ¶212 “further update the braking time parameter”  The system of Hua continues to iterate over time, wherein a next iteration is based on a previous iteration.).  

	Regarding claim 7, Hua discloses the system of claim 5, wherein the selected set of data points comprise a second set of data points obtained after elapse of the predetermined time or another predetermined time from the first set of data points and the operation of determining the learned response further comprises: updating, or modifying the first response based on the second set of data points; and outputting a second response based on the update or the modification (See ¶212 “the collision warning apparatus may train the historical travel data of the first vehicle beforehand to obtain the target braking cycle and the target braking occasion, and further obtain and store the braking time parameter; and may update the target braking cycle and the target braking occasion at set intervals, and further update the braking time parameter.” The Examiner interprets the “set intervals” here as being equivalent to the “predetermined time” included in the present claim.).  

Hua discloses the system of claim 7, wherein the operation of adapting the motion of the vehicle further comprises adapting the motion of the vehicle based on the second response (See ¶212 “further update the braking time parameter”  The system of Hua continues to iterate over time, wherein a next iteration is based on a previous iteration.).  

	Regarding claim 9, Hua discloses the system of claim 1, further comprising an on board storage device for storing the selected set of data points (See ¶212 “the collision warning apparatus may train the historical travel data of the first vehicle beforehand to obtain the target braking cycle and the target braking occasion, and further obtain and store the braking time parameter...”  The Examiner understands this storing to be performed on the vehicle’s local memory.).  

	Regarding claim 10, Hua discloses a vehicle motion adaptation system, comprising: one or more sensors mounted in or around a vehicle (See ¶145 “in-vehicle camera 204”); a processor coupled to the sensors and operable to receive one or more data streams (See FIG. 11 “Processor”); a memory coupled to the processor (See FIG. 11 “Memory”, which is connected to the processor via bus 1103) and storing information indicative of one or more predetermined motions of the vehicle associated with one or more driving events (See FIG. 1, which describes information stored that is indicative of predetermined actions that a vehicle may take to avoid a collision.  The AEB protocol is clearly stored onboard, since AEB can be implemented as needed while the vehicle is being driven.); machine readable instructions stored in the memory and upon execution by the processor (See ¶119 regarding a computer program stored in the memory), performing at least the following operations: storing the one or more data streams locally (See ¶145 “The collision warning apparatus 204 can obtain the information collected by the off-vehicle sensor 202 and the in-vehicle camera 204, and obtain information from the CAN bus 203.”); identifying a selected driving event based on the one or more data streams; determining an initial motion correlated to the selected driving event by accessing the information indicative of the one or more predetermined motions of the vehicle (See FIG. 4 and ¶¶176-179, wherein “historical driving behavior data” is selected to be stored in the form of an “attention recall time parameter table”); determining a learned response to the selected driving event based on the one or more data streams (See ¶178 “Update the attention recall time parameter table, that is, Table 3, T1 = T1’, so that learning of the attention recall time parameter is completed”); and232018-648 / 22562-2740 adapting a motion of a vehicle based on the learned response with respect to the selected driving event (See ¶139 “Stage 4: Due to ineffective braking, a subject vehicle continues to approach a leading vehicle, the system detects necessity of highest-level braking, and an AEB system is started”, wherein the AEB system is an Automatic Emergency Braking system).  

	Regarding claim 11, Hua discloses the system of claim 10, wherein the machine readable instructions further perform the operations: determining whether or not the one or more data streams correspond to a predefined set of data streams to be stored locally instead of to be transmitted to a cloud system (See ¶179 “The attention recall time parameter table may be pre-stored in the collision warning apparatus...”  The Examiner is not giving patentable weight to “instead of transmitted to a cloud system” because this limitation is effectively presented in the alternative, and the claimed method never transmits data to a cloud system.): and upon determination that the one or more data streams correspond to the predefined set of data streams, storing the one or more data streams locally (See ¶179 “The attention recall time parameter table may be pre-stored in the collision warning apparatus...”).  

	Regarding claim 12, Hua discloses the system of claim 10, wherein: the one or more sensors generate a first data stream and a second data stream after passage of a predetermined time; and the operation of determining the learned response further comprises: determining the learned response based on the first data stream; and determining the learned response based on the second data stream (See ¶212 “the collision warning apparatus may train the historical travel data of the first vehicle beforehand to obtain the target braking cycle and the target braking occasion, and further obtain and store the braking time parameter; and may update the target braking cycle and the target braking occasion at set intervals, and further update the braking time parameter.” The Examiner interprets the “set intervals” here as being equivalent to the “predetermined time” included in the present claim.  Furthermore, the first and second data streams are clearly collected for each respective iteration.).  

	Regarding claim 13, Hua discloses the system of claim 12, wherein the operation of adapting the motion of the vehicle further comprises: updating the motion of vehicle based on the learned response associated with the first data stream (See ¶178 “Update the attention recall time parameter table, that is, Table 3, T1 = T1’, so that learning of the attention recall time parameter is completed”.  The attention recall time parameters can be used to control the motion of the vehicle.); and further updating the motion of the vehicle based on the (See the mapping above.  The iterative process of Hua is repeated through time after new data streams are collected and analyzed.).  

	Regarding claim 14, Hua discloses the system of claim 10, wherein the operation of adapting the motion of the vehicle further comprises converting a manual control of the motion of the vehicle to an automatic control (See ¶139 “Stage 4: Due to ineffective braking, a subject vehicle continues to approach a leading vehicle, the system detects necessity of highest-level braking, and an AEB system is started”, wherein the AEB system is an Automatic Emergency Braking system).  

	Regarding claim 15, Hua discloses a vehicle motion adaptation method, comprising: determining, with a processor (See FIG. 11 “Processor”), a selective set of data points to be stored on board (See FIG. 4 and ¶¶176-179, wherein “historical driving behavior data” is selected to be stored in the form of an “attention recall time parameter table”); storing the selected set of data points based on the determination (See ¶179 “The attention recall time parameter table may be pre-stored in the collision warning apparatus...”);242018-648 / 22562-2740 identifying, with the processor, a selected driving event based on the selective set of data points (See ¶119 “When the processor reads and executes the computer program stored in the memory, the collision warning apparatus is enable to implement the collision warning method provided in any one of the foregoing designs”); determining an initial motion correlated to the selected driving event by accessing one or more predetermined motions of the vehicle stored in a memory (See FIG. 4 and ¶¶176-179, wherein “historical driving behavior data” is selected to be stored in the form of an “attention recall time parameter table”); determining a learned response to one or more driving events based on the selected set of data points stored onboard (See ¶178 “Update the attention recall time parameter table, that is, Table 3, T1 = T1’, so that learning of the attention recall time parameter is completed”); and adapting a motion of a vehicle based on the learned response (See ¶139 “Stage 4: Due to ineffective braking, a subject vehicle continues to approach a leading vehicle, the system detects necessity of highest-level braking, and an AEB system is started”, wherein the AEB system is an Automatic Emergency Braking system).  

	Regarding claim 16, Hua discloses the method of claim 15, further comprising: determining whether or not the one or more data points correspond to a predefined set of data streams that is to be stored locally instead of transmitted to a cloud system (See ¶179 “The attention recall time parameter table may be pre-stored in the collision warning apparatus...”  The Examiner is not giving patentable weight to “instead of transmitted to a cloud system” because this limitation is effectively presented in the alternative, and the claimed method never transmits data to a cloud system.): and upon determination that the one or more data streams correspond to the predefined set of data streams, storing the one or more data streams locally (See ¶179 “The attention recall time parameter table may be pre-stored in the collision warning apparatus...”).  

	Regarding claim 17, Hua discloses the method of claim 15, further comprising: generating, with one or more sensors (See ¶145 “The collision warning apparatus 204 can obtain the information collected by the off-vehicle sensor 202 and the in-vehicle camera 204, and obtain information from the CAN bus 203.”), a first data stream and a second data stream after passage of a predetermined time (See ¶212 “the collision warning apparatus may train the historical travel data of the first vehicle beforehand to obtain the target braking cycle and the target braking occasion, and further obtain and store the braking time parameter; and may update the target braking cycle and the target braking occasion at set intervals, and further update the braking time parameter.” The Examiner interprets the “set intervals” here as being equivalent to the “predetermined time” included in the present claim.  Furthermore, the first and second data streams are clearly collected for each respective iteration.).  

	Regarding claim 18, Hua discloses the method of claim 17, wherein the step of determining the learned response further comprises: determining the learned response based on the first data stream; and determining the learned response based on the second data stream (See ¶212 “the collision warning apparatus may train the historical travel data of the first vehicle beforehand to obtain the target braking cycle and the target braking occasion, and further obtain and store the braking time parameter; and may update the target braking cycle and the target braking occasion at set intervals, and further update the braking time parameter.” The Examiner interprets the “set intervals” here as being equivalent to the “predetermined time” included in the present claim.  Furthermore, the first and second data streams are clearly collected for each respective iteration.).

	Regarding claim 19, Hua discloses the method of claim 18, wherein the step of adapting the motion of the vehicle further comprises: updating the motion of the vehicle based on the (See ¶178 “Update the attention recall time parameter table, that is, Table 3, T1 = T1’, so that learning of the attention recall time parameter is completed”.  The attention recall time parameters can be used to control the motion of the vehicle.); and further updating the motion of the vehicle based on the learned response associated with the second data stream (See the mapping above.  The iterative process of Hua is repeated through time after new data streams are collected and analyzed.).  

	Regarding claim 20, Hua discloses the method of claim 15, wherein the step of adapting the motion of the vehicle further comprises converting a manual control of the motion of the vehicle to an automatic control (See ¶139 “Stage 4: Due to ineffective braking, a subject vehicle continues to approach a leading vehicle, the system detects necessity of highest-level braking, and an AEB system is started”, wherein the AEB system is an Automatic Emergency Braking system).

Conclusion
The prior art made of record and not relied upon, which is considered to be pertinent to Applicant’s disclosure, is listed on the attached form PTO-892.
Uvarov et al. (US 2019/0391587 A1) has been included on form PTO-892 because it describes a machine learning process used to analyze various aspects of autonomous vehicle navigation and to control an autonomous vehicle based on the machine learning.

	Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.



/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669